Citation Nr: 1221380	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-30 165	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for scars on the right and left buttocks.

2.  Entitlement to an initial compensable evaluation for a scar on the left leg.  

3.  Entitlement to an initial compensable evaluation for a scar on the left forearm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to August 1953 and was in receipt of the Purple Heart medal.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That decision granted service connection for residual scars from wounds to the left forearm, left buttocks, posterior and lateral crural muscles, and the pelvic girdle and assigned a noncompensable disability evaluation effective from July 24, 2004.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

During the pendency of the appeal, a rating decision dated in August 2006 assigned a separate 10 percent disability evaluation for scars on the right and left buttocks as well as separate noncompensable evaluations for a scar on the left leg and a scar on the left forearm effective from July 24, 2004.  However, as these determinations did not constitute a full grant of the benefits sought, the Veteran's claims for increased evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
A hearing was held on October 24, 2007, in Detroit, Michigan, before an Acting Veterans Law Judge (AVLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.

The Board subsequently issued a decision in December 2007 which denied the issues on appeal.  The Veteran filed a motion for reconsideration in February 2008, and in March 2009, a Deputy Vice Chairman of the Board ordered reconsideration of the Board's December 2007 decision.  See 38 U.S.C.A. § 7103(b) (West 2002).  As stated in the March 2009 Order for Reconsideration, this decision will replace the Board's December 2007 decision.  

The Veteran died in May 2009, and, later that month, the appellant filed a request to be substituted as the appellant for purposes of processing the claims to completion.  See 38 U.S.C. § 5121A (A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant . . .").  In June 2009, the Board dismissed the Veteran's claims for increased evaluations.  

In a February 2012 determination, the RO concluded that the appellant is the eligible surviving spouse for the purpose of processing the claims on appeal to completion.  Accordingly, the appellant is substituted for purposes of processing the claims to completion.  See 38 U.S.C. § 5121A.  

In April 2012, the appellant submitted a completed VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child).  It does not appear that the RO has developed or adjudicated any claims consequent to this application for benefits.  Therefore, the claims raised by the appellant's April 2012 application are REFERRED to the RO for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To provide the appellant with complete and appropriate notice, to allow for the initial consideration of additional evidence by the RO and to obtain outstanding private treatment records.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board observes that pertinent evidence has been received, namely a March 2009 statement from J.J.L.Y., M.D., a private physician, which was not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and a waiver of the RO's initial consideration of the evidence has not been submitted by the Veteran, the appellant or their representatives.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a).  (A claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).
Also, review of the March 2009 statement from J.J.L.Y., M.D., reflects that he had been providing medical treatment for the Veteran for the previous 18 months.  See the March 2009 statement from J.J.L.Y., M.D.  The Board observes that the Veteran's VA claims file is devoid of any private treatment records pertaining to the Veteran from J.J.L.Y., M.D. or his associates.  The duty to assist obligates VA to obtain these reasonably identified records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  Therefore, the RO/AMC should attempt to obtain these records and associate them with the VA claims file.

Further, as noted by the appellant's representative in an April 2012 statement, although the RO granted the appellant's motion for substitution in February 2012, she has not been notified of such.  Further, she has not received notice regarding the types of evidence necessary to substantiate the claims on appeal or with respect to additional actions she may take in furtherance of the claims.  If, as here, the record has a procedural defect with respect to the notice required under the Veterans' Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the RO/AMC because the record does not show that the appellant was provided adequate notice under the VCAA and the Board is without authority to do so.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must provide the appellant and her representative appropriate notice with respect to the substituted claims for increased evaluations.  Specifically inform the appellant that she:

* Has been successfully substituted.

* Has the right to submit additional evidence.

* Has the right to request a hearing.  

Further the RO/AMC must provide any additional notification specified by VA guidance on substituted claims.  The appellant and her representative should be afforded an opportunity to respond.

2.  The RO/AMC must take any appropriate action(s) which reasonably flows from the response of the appellant or her representative.  

3.  The RO/AMC must contact the appellant and request that she identify all non-VA health care providers that treated the Veteran for symptomatology associated with his service-connected scars of the left leg, left forearm, right buttock and left buttock.  A release must be completed by an appropriate person (as per Michigan state law) prior to any attempts to obtain private treatment records identified by the appellant.  In particular, the RO/AMC should assist the appellant in attempting to obtain the treatment records from J.J.L.Y., M.D.  All records obtained should be associated with the VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


